DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 12/07/2021.  The applicant(s) amended claims 1 and 17.

Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding claim 1, the Applicant argues, “As previously argued, the tokenized biometric sample is not “a voice biometric authentication result.”” (Remarks: pg. 7) The Examiner respectfully disagrees.
Considering the prior art as a whole, Skerpac teaches a voice biometric authentication result (par. 0111; ‘Once the simultaneous input, signal processing and independent speaker and speech recognition feature extraction and/or compression are 

Regarding claim 1, the Applicant argues, “To that end, Applicant submits that Griffin does not teach the cryptographic hashing of a voice biometric authentication result indicating whether the speech in the one or more first data segments of the audio data stream belongs to an authorised user.” (Remarks: pg. 7) The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cryptographic hashing of a voice biometric authentication result indicating whether the speech in the one or more first data segments of the audio data stream belongs to an authorised user) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a data-authentication module configured to generate data-authentication data” and “a cryptographic module configured to generate one or more…” in claim 1; “a data-authentication module for generating data-authentication data…” and “a user-authentication module for comparing…” in claim 17.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Skerpac (US 20130132091 A1) in view of Griffin et al. (US 10277400 B1).

Regarding claims 1 and 15, Skerpac teaches:
“An audio transmission device” (par. 0073; Communications system), comprising:
“a first input for obtaining an audio data stream relating to speech from a user to be authenticated, the audio data stream comprising a plurality of data segments” (par. 0104; ‘Embodiments of the system may be implemented in landline, cellular audio, and voice over data channels (e.g., VoIP), as well as other voice architectures (now known or developed in the future). Embodiments of the system can be implemented in multiple system and network architectures as described previously and take advantage of high quality audio processing from improved (future) handsets, high definition audio encoding and the like.’; par. 0105; ‘In a preferred embodiment, the authentication process obtains quality speech input, performs high quality secure signal processing and creates the representative digital forms of both the voice information used for speaker recognition and voice information used for speech recognition for each phrase.’; par. 0189; Audio segmentation);
“a second input for obtaining a voice biometric authentication result relating to the speech in one or more first data segments of the audio data stream, the voice biometric authentication result indicating whether the speech in the one or more first data segments of the audio data stream belongs to an authorised user” (par. 0108; ‘In an embodiment, both match results must independently be positive to authenticate the user positively.’; par. 0111; ‘speaker recognition’; par. 0163; ‘DPSS compares the features with the speaker model(s) for the user and background models and determines the results.’);
“a data-authentication module configured to generate data-authentication data (‘token’) for one or more second data segments of the audio data stream” (par. 0100; ‘Each time the user is authenticated, a biometric audio token is created for the user based on the randomly generated phrase.’); and
“an output for outputting the one or more cryptographically signed packets” (par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into one date and time stamped record, encrypted and, optionally, digitally signed prior to communication with the controller assuming the controller is resident on another machine.’; par. 0111; ‘Optionally, to insure that the objects have not been altered or damaged, a hash of the objects are utilized.’).
However, Skerpac does not expressly teach:
“a cryptographic module configured to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data.”
Griffin teaches:
“a cryptographic module configured to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Skerpac’s biometric audio token by incorporating Griffin’s  biometric electronic signature token in order to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data. The combination allows a signing party to enroll in a biometric service, sign a piece of data or content using a public key, that may be tied to a trusted anchor certificate authority, and submit a biometric sample. (Griffin: abstract)

claim 2 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the audio data stream comprises an nth data segment, where n is an integer, and wherein the first input is configured to obtain, for the nth data segment, a voice biometric authentication result relating to speech in the one or more first data segments comprising the nth data segment, and wherein the data-authentication module is configured to generate, for the nth data segment, data authentication for the one or more second data segments comprising the nth data segment” (Skerpac: par. 0005; ‘To combat spoofing, the parent application introduces the concept of an n-dimensional biometric system.’).

Regarding claim 3 (dep. on claim 2), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more first data segments additionally comprise, for the nth data segment, one or more data segments preceding the nth data segment in the audio data stream” (Skerpac: poar. 0108; ‘DPSS envisions a dynamic biometrics security system whereby the n-dimensional concept using voice processing is modeled, Human Input N and Biometric Input N are simultaneous (i.e. one utterance for both speech recognition and speaker recognition).’).

Regarding claim 4 (dep. on claim 2), the combination of Skerpac in view of Griffin further teaches:


Regarding claim 5 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate one or more cryptographically signed packets in respect of consecutive data segments in the audio data stream” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’).

Regarding claim 6 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the data-authentication data comprises a hash value for the one or more second data segments” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’).

claim 7 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the data-authentication data comprises an acoustic fingerprint of audio in the one or more second data segments” (Griffin: col. 13, lines 46-55; ‘For example, the sensor can be structured to read a fingerprint, voice print, or other biometric marker.’).

Regarding claim 8 (dep. on claim 7), the combination of Skerpac in view of Griffin further teaches:
“wherein the acoustic fingerprint comprises one or more of: average zero crossing rate; average spectrum; spectral flatness; prominent tones in one or more frequency bands; the positions of peaks in a time-frequency representation in the audio data; signal power; signal envelope; a rate of change of any of the preceding parameters; and audio phoneme classes” (Griffin: col. 13, lines 46-55; ‘For example, the sensor can be structured to read a fingerprint, voice print, or other biometric marker.’ The acoustic fingerprint parameters are well-known voice print parameters.).

Regarding claim 9 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more cryptographically signed packets further comprise an indication of one or more of a start point and an end point in the audio data stream on which the data-authentication data is based” (Skerpac: par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into 

Regarding claim 10 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate the one or more cryptographically signed packets by applying a private key of a private-public key pair to one or more of the voice biometric authentication result and the data-authentication data” (Griffin: abstract; ‘the possession of the private key associated with the public/private key pair used to sign the signed data and the biometric sample of the user that could be matched against the template’).

Regarding claim 11 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“a second output for outputting at least the one or more second data segments” (Skerpac: par. 0189; ‘If pre-processing of the audio is required as it is in enrollment, then calibration can use the same pre-processing and/or audio segmentation for multiple party conversations.’).

Regarding claim 12 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:


Regarding claim 13 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more second data segments relate to a command phrase spoken by the user” (Skerpac: par. 0113; ‘In an embodiment, the user requests system access and the n-dimensional biometric system controller responds with a challenge phrase. The controller determines a phrase and requests that the user speak it.’).

Regarding claim 14 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate a cryptographically signed packet comprising the voice biometric authentication result and the data-authentication data” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric information of the signing party, along with any additional information that the signing party wants to provide, either under the digital signature or in an extension or similar feature. Generally, the method 50 is used to verify a BEST. To verify the signature, the 

Regarding claim 16, the combination of Skerpac in view of Griffin further teaches:
“A computer program product, comprising a computer-readable tangible medium, and instructions for performing a method according to claim 15” (Skerpac: par. 0062; ‘A "computer readable medium" should be understood to refer to any object, substance, or combination of objects or substances capable of storing data or instructions in a form in which it can be retrieved and/or processed by a device.’).

Regarding claim 17, the combination of Skerpac in view of Griffin further teaches:
“An audio data reception module” (Skerpac: par. 0073; ‘"Communications system" refers to a system which permits the exchange of information over either significant distances, across multiple devices, or even within components in an embedded device by electronic means, including but not limited to, exchange via a network such as the Internet, a local area network (LAN), wide-area networks (WANs), telephone networks and wherein the communication may occur between a transmitter and receiver using a variety of protocols/electronic means including but not limited to VoIP, POTS (plain old telephone system), cellular and more.’), comprising:

“a second input for receiving, from the audio data transmission module, one or more cryptographically signed packets” (Skerpac: par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into one date and time stamped record, encrypted and, optionally, digitally signed prior to communication with the controller assuming the controller is resident on another machine.’; Griffin: col. 4, lines 35-67; ‘In one embodiment, a user first captures a biometric sample (e.g., fingerprint, retina scan, voice sample, etc.) from himself or herself. The biometric sample is then tokenized using a tokenization service provider ("TSP") in order to protect the confidentiality of the user's personally identifiable information ("PII").’; col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric 
“a voice biometric authentication result relating to the speech” (Skerpac: par. 0108; ‘In an embodiment, both match results must independently be positive to authenticate the user positively.’); and
“data-authentication data for one or more data segments of the audio data stream, the voice biometric authentication result indicating whether the speech in the one or more first data segments of the audio data stream belongs to an authorised user” (Skerpac: par. 0100; ‘Each time the user is authenticated, a biometric audio token is created for the user based on the randomly generated phrase.’; par. 0111; ‘ Once the simultaneous input, signal processing and independent speaker and speech recognition feature extraction and/or compression are complete for that distinct session, the information is processed simultaneously in memory.’ ‘Optionally, to insure that the objects have not been altered or damaged, a hash of the objects are utilized.’; Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric information of the signing party, along with any additional information that the signing party wants to provide, either under the digital signature or in an extension or similar feature. Generally, the method 50 is used to verify a BEST. To verify the signature, the relying party uses the signing party's public key from a valid certificate, computes a hash of the content (e.g., the tokenized biometric sample and record), and signs the message digest with the signing party's public key.’);

“a user-authentication module for comparing the generated data-authentication data to the received data-authentication data and, based on the comparison, determining whether to authenticate the user as an authorised user” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’).

Regarding claim 18 (dep. on claim 17), the combination of Skerpac in view of Griffin further teaches:
“a cryptographic module configured to verify that the one or more cryptographically signed packets are signed with a cryptographic signature which corresponds to a stored signature for the audio data transmission module” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’ ‘The BEST processing system 100 provides a two-factor authentication system: (1) the public/private key pair used to sign the content and (2) the biometric sample of the signing party for matching against their biometric reference value.’); and


Regarding claim 19 (dep. on claim 18), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to verify by applying to the one or more cryptographically signed packets a public key of a private-public key pair for the audio data transmission module” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’ ‘The BEST processing system 100 provides a two-factor authentication system: (1) the public/private key pair used to sign the content and (2) the biometric sample of the signing party for matching against their biometric reference value.’).

Regarding claim 20, the combination of Skerpac in view of Griffin further teaches:


Regarding claim 21, the combination of Skerpac in view of Griffin further teaches:
“an audio reception module according to claim 17” (Skerpac: par. 0073; ‘"Communications system" refers to a system which permits the exchange of information over either significant distances, across multiple devices, or even within components in an embedded device by electronic means, including but not limited to, exchange via a network such as the Internet, a local area network (LAN), wide-area networks (WANs), telephone networks and wherein the communication may occur between a transmitter and receiver using a variety of protocols/electronic means including but not limited to VoIP, POTS (plain old telephone system), cellular and more.’).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658